Law Offices SEC ATTORNEYS, LLC Two Corporate Drive, Suite 234 Shelton, Connecticut 06484-6213 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.225.1244 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters February 6, 2012 Filed via EDGAR Mr. John Stickel, Attorney-Advisor (Mail Stop 3561) Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Classic Rules Judo Championships, Inc.File No: 333-167451 Dear Mr. Stickel: We have been informed today from the Securities and Exchange Commissionthat you have no further comments on the Form S-1 Registration Statement for Classic Rule Judo Championship, Inc. Please accelerate the approval to Thursday, February 9, 2012 at 9:00am or any time soon thereafter at your convenience. We acknowledge: · ·the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ·staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ·the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions please feel free to call us. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire CC:Theresa Messinese Lyn Shenk Tonya K. Aldave SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY
